633 F.3d 1176 (2011)
Richard R. LEE, Petitioner-Appellee,
v.
Robert O. LAMPERT, Respondent-Appellant.
No. 09-35276.
United States Court of Appeals, Ninth Circuit.
February 8, 2011.
Stephen R. Sady, FPDORFederal Public Defender's Office, Portland, OR, for Petitioner-Appellee.
Erin C. Lagesen, Assistant Attorney General, Carolyn Alexander, Esquire, Assistant Attorney General, Oregon Department of Justice, Janet A. Klapstein, Assistant Attorney General, AGOR&mdashOffice of the Oregon Attorney General, Salem, OR, for Respondent-Appellant.

ORDER
KOZINSKI, Chief Judge:
*1177 Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Judge Murguia did not participate in the deliberations or vote in this case.